Citation Nr: 9905441	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-32 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for a left eye disorder.  

2. Entitlement to an increased rating for traumatic injury of 
the right eye with loss of visual acuity, currently rated 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel







INTRODUCTION

The veteran served on active duty from July 1978 to February 
1981.  

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a May 1995 rating decision, in which 
the veteran sought entitlement to an increased rating for a 
right eye disorder, and benefits under 38 C.F.R. § 3.383 for 
paired organs.  

The veteran has further contended that service connection is 
warranted for dental trauma and a cervical disorder.  
However, as these issues have been neither prepared nor 
certified for appellate review, the Board is referring them 
to the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


The veteran has contended that an increased rating is 
appropriate for his service-connected traumatic injury of the 
right eye with loss of visual acuity.  Currently, the right 
eye disability is rated as 30 percent disabling, with 
additional special monthly compensation based on loss of use 
of the eye.  This is the maximum rating for blindness in one 
eye, having only light perception.  38 C.F.R. § 4.84a, 
Diagnostic Code 6070 (1998).  

However, the veteran has also contended that service 
connection is warranted for a left eye disorder.  If service 
connection was granted for this disorder, then the eye 
disorder would be rated as bilateral and not unilateral.  
Under these circumstances, a rating of up to 100 percent 
could be granted.  38 C.F.R. § 4.84a, Diagnostic Code 6067 
(1998).  

The Department of Veterans Affairs (VA) Regional Office (RO) 
adjudicated the issue of entitlement to service connection 
for a left eye disorder under the provisions of 38 C.F.R. 
§ 3.383 (1998).  Under theses provisions, compensation is 
payable for the combinations of service-connected and 
nonservice-connected disabilities for blindness in one eye as 
a result of service-connected disability and blindness in the 
other eye as a result of nonservice-connected disability as 
if both disabilities were service-connected, provided the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct.

In the Statement of Accredited Representative, dated in 
August 1998, the veteran's representative argued that a left 
eye disorder was the result of the service connected right 
eye disorder, due to sympathetic ophthalmia.  In a letter 
later in August 1998, the RO informed the veteran that for 
this issue to be considered, the veteran must present medical 
evidence in support of his claim.  In a Deferred Rating 
Decision, dated in November 1998, the RO noted that "a green 
folder will be established to continue the issue of 
s[ervice]/c[onnection] left eye secondary to the right eye.  
Copy the records shown and place in green folder.  Refer the 
case to BVA for other issues."  In November 1998, an eye 
examination was to be scheduled, and reference was made to 
the representative's claim.  An opinion was requested as to 
whether the claim was possible or not.  In handwritten 
comments on this request, it was noted "Not part of appeal 
issue.  Left in green folder."

The Board concludes it would be premature to rate the veteran 
for a unilateral eye disability when service connection may 
be established for a disorder of the other eye, necessitating 
a rating for a bilateral eye disability.  Moreover, if 
service connection is granted for the left eye disorder, the 
issue of a rating under 38 C.F.R. § 3.383 becomes moot.  
Finally, as the Board does not have the "green folder" 
available for review, the appellate status of the issue of 
entitlement to service connection for a left eye disorder as 
secondary to the service-connected disability remains 
undetermined.  

Accordingly, the Board concludes that further development is 
required before final action is taken on the veteran's claim.  
The case is therefore remanded to the RO for the following 
actions:

1.  The RO should make a formal 
adjudication as to the issue of 
entitlement to service connection for a 
left eye disorder as secondary to the 
service-connected disability of the right 
eye.  All information in the "green 
folder" should be considered and placed 
in the main claims folder.  

2.  If this claim is granted, the RO 
should then rate the veteran's eye 
disability as bilateral in nature, and 
notify the veteran of the actions taken.  
Should this rating not be total, the 
veteran should further be notified of his 
rights to have the rating reviewed by the 
Board.  

3.  If this claim is not granted, the 
veteran should be advised of his rights 
to appeal.  Should he provide a timely 
Notice of Disagreement (NOD), a statement 
of the case (SOC) should be issued, and, 
upon receipt of a Substantive Appeal, the 
case should be forwarded to the Board for 
review.  

The purposes of this remand are to afford the veteran all 
appropriate due process of law, and efficiently use limited 
appellate resources.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


